DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2,	This Office Action is responsive to a New Application entered 05/11/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
4.	Claims 1-20 are pending in this application.

Allowable Subject Matter
5.	Claims 1-20 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method of training a student machine learning model having a plurality of student parameters to perform at least a first machine learning task, wherein the student machine learning model is configured to receive a model input and to process the model input in accordance with the student parameters to generate an output comprising a student output for the first machine learning task, the method comprising initializing a weight value that defines a weighting between teacher outputs and ground truth outputs; training the student machine learning model on training data comprising a plurality of first training inputs and, for each first training input, a respective ground truth output for the first training input for the first machine learning task, the training comprising, for each first training input: processing the training input using a trained first teacher machine learning model to generate a teacher output for the first machine learning task, wherein the trained first teacher machine learning model has already been trained to perform the first machine learning task; determining a weighted combination of the teacher output for the first machine learning task and the ground truth output for the first training input in accordance with the weight value; processing the training input using the student machine learning model and in accordance with the student parameters to generate a student output for the first machine learning task; determining a gradient with respect to the student parameters of an objective function that measures an error between the weighted combination and the student output; and determining an update to the student parameters from the gradient; and during the training, repeatedly updating the weight value to increasingly favor the ground truth outputs in the weighting…” in Independent Claim 1 to be obvious. 
	 
Claim 13 directed to a system to implement the corresponding method as recited in claim 1 is also allowed.
Claim 19 directed to one or more non-transitory computer readable storage media storing instructions to execute corresponding method as recited in claim 1 is also allowed.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426